Citation Nr: 1437773	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $35,316.67.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 decision of the Philadelphia Regional Office (RO) and Insurance Center of the Department of Veterans' Affairs (VA).

In August 2012, a Board hearing was held before the undersigned at the Columbia, South Carolina RO; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the listed debt. 

2.  The Veteran was at fault in the creation of the indebtedness due to his failure to notify VA of his incarceration.

3.  Recovery of the debt would not defeat the purpose of the non-service connected pension program. 

4.  Failure to make restitution would result in unfair gain to the Veteran, at the expense of the Government. 

5.  Evidence of record does not show that the Veteran changed position to his detriment due to reliance upon receipt of VA non-service connected pension benefits while incarcerated.





CONCLUSION OF LAW

Recovery of an overpayment of VA compensation benefits, in the amount of $35,316.67 is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board acknowledges VA's duties in notifying claimants of the evidence needed to support a claim, as well as the relative duties of VA and claimants in obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, these provisions do not apply in waiver of overpayment cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

II.  Analysis
   
A Veteran who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony or misdemeanor will not be paid non-service connected pension benefits for any part of the period beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505 38 C.F.R. § 3.666.  

The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

In cases where there is no fraud, misrepresentation, or bad faith on an appellant's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Hence, in order to adjudicate the appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  Id. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements for consideration are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran receives non-service connected pension benefits.  In April 2009, VA was informed by an officer from the Manning Correctional Institution (MCI) in Columbia, South Carolina that the Veteran was currently incarcerated at the facility.  The officer indicated that the Veteran's incarceration began on April 2, 2007 and that he was not scheduled for release until 2011.  

Later in April 2009, VA contacted the Veteran and informed him that the evidence had been received indicating that he was incarcerated at MCI and that as a result VA proposed to terminate his VA pension effective from June 2, 2007 (i.e. from the 61st day of his incarceration).  VA also furnished the Veteran with a form that allowed him to affirmatively agree that he was currently incarcerated and to request that VA take immediate action to adjust his VA pension accordingly.  

In May 2009, VA received this signed form from the Veteran, indicating that he did agree that he was incarcerated at MCI and asking VA to take immediate action to adjust his VA pension.  Then, in a July 2010 letter, VA informed the Veteran that it had terminated his benefits effective June 2, 2007 due to him reaching the 61st day of incarceration as of that date.  VA noted that this action had resulted in an overpayment of benefits to him.  The overpayment amount was specifically calculated as $35,316.87.  The Veteran has not challenged the validity of the underlying debt or the amount of the overpayment but has requested waiver of the overpayment, which was denied by the September 2010 RO decision.  Also, there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran with respect to creation of the overpayment.  Thus, the Board must determine whether recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a). 

The record also shows that the Veteran was at fault for the overpayment because he did not ensure that VA was aware that he was serving his prison sentence.  The Veteran has not alleged otherwise.  Instead, in his December 2010 notice of disagreement, he simply indicated that he did not willfully or intentionally withhold information from VA regarding his incarceration.  Thus, while he may not have intentionally concealed his incarceration from VA, the record shows no indication nor allegation that he actually informed VA that he was incarcerated and no indication or allegation that VA had any knowledge of the incarceration prior to April 2009.  Consequently, the Veteran is clearly at fault for the creation of the entire overpayment.    

The Veteran was also unjustly enriched by receiving compensation to which he was not entitled to under law.  Thus, not requiring restitution would clearly result in an unfair gain.  Additionally, recovery of the debt does not defeat the purpose of the VA scheme of non-service connected pension.  The Veteran has asserted that he requires these funds to look after his basic needs and the needs of his friend who lives with him and notably non-service pension benefits are designed to help recipients meet their basic needs.  However, given the explicit prohibition of veterans receiving such pension after the 61st day of incarceration, the recovery of the Veteran's overpayment must be viewed as actually supporting this stated purpose of the benefit scheme.  

The Veteran has asserted that VA was very slow to reduce his benefits after he acknowledged that he was incarcerated and indeed, it appears that it took VA more than a year to implement this reduction.  However, the Veteran was clearly on notice that his benefits would be reduced during this time frame and the record contains no indication or allegation of any significant detrimental change of position in reliance on the higher level of VA pension provided prior to the reduction.

VA was at fault for the delay in the reduction of the Veteran's benefits and collection of the overpayment.  However, this fault is not related to the creation of the Veteran's debt but only to the timing of the collection of the overpayment.  Thus, it bears minimal impact on the balancing of faults.  Quite simply, the overwhelming weight of the fault is with the Veteran for not informing VA that he was incarcerated.      

The Veteran does bear significant hardship as a result of the debt recovery, as he has reported that he does not have any income in addition to that of his monthly pension (See his July 2010 financial status report) and has also reported significant health problems.  However, there is no indication that he is homeless or that he is not able to get sufficient sustenance and the record indicates that he does receive VA medical care.  Thus the significant unjust enrichment and clear fault on his part outweigh this significant hardship.  Hence, considering all the pertinent factors, recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. §§ 5107(b), 5302(a); 38 C.F.R. § 1.965(a).    





ORDER

Waiver of recovery of the overpayment of Department of Veterans Affairs non-service connected pension benefits in the amount of $$35,316.67 is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


